Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                January 11, 2016

The Court of Appeals hereby passes the following order:

A16A0721. JULIET KILBY GRAHAM v. JOSEPH A. JACOBS et al.

      On June 30, 2015, the trial court entered a final order granting defendants
Joseph A. Jacobs and Nathan Moore’s motion to dismiss. Graham filed a timely
notice of appeal, and the case was docketed in this Court as Case Number A16A0720.
Graham filed a second notice of appeal from the same order, which has been docketed
as Case Number A16A0721. Because this case is duplicative of the appeal in
A16A0720, we hereby DISMISS this case as superfluous. Case Number A16A0720
remains pending for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           01/11/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.